Citation Nr: 0602413	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured left (minor) elbow with traumatic arthritis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August 1944 to July 1946.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2003 and 
February 2005 by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida Regional Office (RO).  A motion to 
advance this case on the Board's docket was granted under the 
authority of 38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran is right-handed.

3.  Residuals of a fractured left elbow with traumatic 
arthritis include a limitation of motion due to pain and 
fatigability, but the veteran is still able to extend further 
than 45 degrees, flex further than 110 degrees, and there is 
no evidence of flail joints or ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a fractured left (minor) elbow are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5206, 5207, 
5211 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for residuals of a fractured left 
elbow with traumatic arthritis.  In this context, the Board 
notes that a substantially complete application was received 
in July 2003 and adjudicated in September 2003.  However, 
during the course of the appeal, in July 2004, the AOJ 
provided fully compliant notice to the veteran regarding the 
VA's duties to notify and to assist.  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any information or evidence he wished VA to 
retrieve for him.  In February 2005, the AOJ readjudicated 
the claim based on all the evidence, without taint from prior 
adjudications.  Therefore, the Board finds no prejudice in 
the fact that the initial AOJ denial pre-dated VCAA-compliant 
notice.  Accordingly, the Board finds that the content and 
timing of the July 2004 notice comports with the requirements 
of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All available 
medical records have been obtained.  VA examinations were 
provided in August 2003 and December 2004.  The Board does 
not know of any additional relevant evidence which has not 
been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II. Applicable law and analysis

The veteran is currently service-connected for residuals of a 
fractured left elbow with traumatic arthritis.  The veteran 
is currently rated under Diagnostic Code 5211, for impairment 
of the ulna, at 30 percent disabling.  The veteran requests 
an increased rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  The percentage ratings represent, as far 
as can practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1 (2005).  
Medical reports must be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (2005).  These requirements operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is currently rated as 30 percent disabled under 
Diagnostic Code (DC) 5211 for impairment of the minor ulna.  
A rating of 30 percent under DC 5211 requires nonunion in the 
upper half, with false movement and loss of bone substance 
and marked deformity.  A 30 percent rating is the highest 
rating available under this diagnostic code; consequently, 
the veteran is not entitled to an increased rating under DC 
5211.

The Board notes that the veteran has been diagnosed with 
traumatic arthritis of the minor elbow.  As such, the veteran 
could be rated under DC 5010, and its reference DC 5003, 
instead of DC 5211.  It is noted that the veteran has asked 
for a separate evaluation for the arthritis in his left 
elbow.  The Board finds that the veteran's left elbow 
disability, to include the arthritis, causes him pain and 
limitation of motion.  These manifestations are contemplated 
in the evaluation under DC 5211.  To grant a separate 
evaluation for the arthritis would violate the law against 
pyramiding, which specifically states that the evaluation of 
the same manifestations under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14 (2005).
Under DC 5003, the veteran's traumatic arthritis would be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In this 
case, the veteran's traumatic arthritis must be analyzed 
under the applicable rating codes in "The Elbow and 
Forearm" section of 38 C.F.R. § 4.71a.  

The veteran's December 2004 VA compensation examination noted 
that the veteran's left elbow's active range of motion was 
from 10 to 135 degrees and his passive range of motion was 
from 10 to 140 degrees.  The veteran expressed a pain of 5/10 
when flexed maximally to 140 degrees and severe pain when 
extended to 10 degrees.  The record notes fatigability on 
repeated flexion and an inability to proceed past four 
repeated left elbow flexion and extension maneuvers.  Forearm 
supination and pronation were 0 to 85 degrees and 0 to 80 
degrees respectively.  

The examination record also notes that the veteran had 
swelling in the left antecubital area with no increase in 
warmth or erythema and tenderness to the lateral epicondyle 
area, along the scar of the left elbow and along the 
olecranon process.  

The veteran is not entitled to a rating higher than 10 
percent (each) under DC 5206, limitation of flexion of the 
forearm, or DC 5207, limitation of extension of the forearm.  
DC 5206 provides the following ratings for a minor forearm: 
noncompensable when flexion is limited to 110 degrees; 10 
percent when flexion is limited to 100 degrees; 20 percent 
when flexion is limited to 90 or 70 degrees; 30 percent when 
flexion is limited to 55 degrees; and 40 percent when flexion 
is limited to 45 degrees. 

For the limitation of extension of a minor forearm, DC 5207 
provides for a 10 percent evaluation where extension is 
limited to 45 or 60 degrees; a 20 percent evaluation where 
the extension is limited to 75 or 90 degrees; a 30 percent 
evaluation where extension is limited to 100 degrees; and a 
40 percent evaluation where extension is limited to 110 
degrees.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, must also be 
considered when ascertaining the severity of the veteran's 
left elbow disorder under DC 5206 and DC 5207.  38 C.F.R. §§ 
4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).

Limitation of flexion and extension of the elbow may be rated 
separately.  According to the December 2004 VA compensation 
examination, the veteran was able to flex to 135 degrees 
actively and 140 degrees passively.  As stated above, for a 
noncompensable rating, flexion must be limited to 110 
degrees.  The veteran's flexion, although limited, would not 
warrant more than a 10 percent rating under DC 5206, given 
consideration of the DeLuca factors.  The examining physician 
noted fatigability on repeated flexion and pain upon flexion 
to 140 degrees.  The Board notes that the veteran estimated 
his pain as 5/10, and that the pain was only estimated as 
such at the maximum degree of flexion.  There is no evidence 
that the veteran's degree of flexion is sufficiently limited 
to allow more than a 10 percent rating under DC 5206.  

The veteran's extension is limited to 10 degrees; this degree 
of extension would not rate more than 10 percent under DC 
5207.  A rating of 10 percent requires a limitation of 
extension to 45 or 60 degrees.  The Board notes that the 
December 2004 examination record reports that the veteran had 
severe pain upon extending to 10 degrees.  The record from a 
previous VA compensation examination in August 2003 reports 
that the veteran rated the pain as an 8 to 9/10.  
Notwithstanding the veteran's history of severe pain upon 
extension, the Board notes that the pain is assessed to occur 
at 10 degrees extension, leading to the inference that the 
pain is reduced at lesser degrees of extension.  There is no 
evidence that the veteran's pain limits him to a compensable 
degree of extension.  Consequently, the Board finds that a 
rating higher than 10 percent would be not warranted under DC 
5207.  

In addition, the veteran has not been noted to have flail 
joint or ankylosis of the elbow so a rating under either DC 
5205 or 5209 is not possible.  Finally, the Board notes that 
a rating over 30 percent is not available under DC 5213, 
limitation of supination and pronation.  Consequently, no 
analysis is required under that code.  

In conclusion, the Board notes that the veteran is not 
entitled to a rating over 30 percent for residuals of a 
fractured left elbow with traumatic arthritis.  The veteran 
does not have sufficient limitation of motion to permit a 
rating over 30 percent under DC 5010.  In addition, 30 
percent is the maximum rating under DC 5211.  Consequently, 
the veteran's request for an increased rating is denied.  


ORDER

A rating in excess of 30 percent for residuals of a fracture 
of the left (minor) elbow with traumatic arthritis is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


